Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite generating touchpoint path (touchpoint sequence and conversion indicator), generating attention weights (indicating a conversion significance), utilizing a touchpoint attribution neural network (to generate the attention weight) and providing (for display) touchpoint attributions (based on the attention weights).
Claim 6 recites generating touchpoint sequences (appending potential touchpoints), generating attention weights (by utilizing attribution attention neural network), identifying 
Claim 15, recite generate digital touchpoint predictions (by utilizing attribution attention neural network), generating attention weight.  
The limitation of generating and providing covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a neural network (module) in claim 1 and a processor in claim 15, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining conversion from advertisement in different media channels). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a module for generating sequence of touchpoint paths with positive conversion indicator, and generating a weight for each touchpoint (with positive conversion indicator) and providing attribution. The claims as a whole merely describe how to generally apply the concept of generating touchpoint path and indication of conversion (whether any of the 

“Attributing Conversions in a Multichannel Online Marketing Environment”; Alice Li, P.K. Kannan; 2015.
“Deep LSTM with Attention for Message-level and Topic-based Sentiment Analysis”; Christos Baziotis et al.; 2017.
“CNN-RNN: A unified framework for multi-label image classification”; Jiang Wang et al.; April 15, 2016.
“Digital Attribution Primer 2.0”, 2016 Interactive Advertising Bureau Attribution Primer 2.0; 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-5, 7-14, and 16-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7-14, and 16-20, are patent ineligible. Hence, claims 1-20 are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688